ALLOWANCE
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 21, 28, and 35:
The prior art of record broadly discloses a computer-aided design application which contains objects with existing handedness and orientation and the user is able to mirror, face flip, and hand flip the objects.  Furthermore, the prior art of record teaches objects which contain a preset handedness.  
However, the prior art of record does not explicitly teach checking a swing parameter for an assembly wherein the swing parameter is checked as part of iterating through multiple components in the GUI in response to the flip action.  Specifically, Vasshaug teaches a CAD application including door assemblies which have an associated handedness, wherein the user is able to face flip, hand flip, and mirror these assemblies.  However, Vasshaug does not explicitly teach checking a swing parameter for an assembly wherein the swing parameter is checked as part of iterating through multiple components in the GUI in response to the flip action.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 21, 28, and 35, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145